Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 1 of 15 Page ID #:663




   1

   2

   3

   4

   5

   6

   7
                                 UNITED STATES DISTRICT COURT
   8
                                CENTRAL DISTRICT OF CALIFORNIA
   9

  10
                                                    Case No. 0&)02 $*5[
  11                      $QDWROLH 6WDWL HW DO
  12            v.                                  PROTECTIVE ORDER
  13

  14   6SDFH ([SORUDWLRQ 7HFKQRORJLHV &RUS
  15

  16

  17      1.     A. PURPOSES AND LIMITATIONS
  18

  19           Discovery in this action is likely to involve production of confidential,
  20   proprietary, or private information for which special protection from public
  21   disclosure and from use for any purpose other than prosecuting this litigation may
  22   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  23   enter the following Stipulated Protective Order. The parties acknowledge that this
  24   Order does not confer blanket protections on all disclosures or responses to
  25   discovery and that the protection it affords from public disclosure and use extends
  26   only to the limited information or items that are entitled to confidential treatment
  27   under the applicable legal principles. The parties further acknowledge, as set forth in
  28   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 2 of 15 Page ID #:664




       file confidential information under seal; Civil Local Rule 79-5 sets forth the
       procedures that must be followed and the standards that will be applied when a party
       seeks permission from the court to file material under seal.


             B. GOOD CAUSE STATEMENT


                This action is likely to involve trade secrets, customer and pricing lists
       and other valuable research, development, commercial, financial, technical
       and/or     proprietary information for which special protection from public
       disclosure and from use for any purpose other than prosecution of this action is
       warranted.       Such confidential and proprietary materials and information
       consist    of,   among    other   things,       confidential   business   or   financial
       information, information regarding confidential business practices, or other
       confidential research, development, or commercial information (including
       information implicating privacy rights of third parties), information otherwise
       generally unavailable to the public, or which may be privileged or otherwise
       protected from disclosure under state or federal statutes, court rules, case
       decisions, or common law. Accordingly, to expedite the flow of information, to
       facilitate the prompt resolution of disputes over confidentiality of discovery
       materials, to adequately protect information the parties are entitled to keep
       confidential, to ensure that the parties are permitted reasonable necessary uses
       of such material in preparation for and in the conduct of trial, to address their
       handling at the end of the litigation, and serve the ends of justice, a protective
       order for such information is justified in this matter. It is the intent of the parties
       that information will not be designated as confidential for tactical reasons and
       that nothing be so



                                                   2
Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 3 of 15 Page ID #:665




       designated without a good faith belief that it has been maintained in a confidential,
       non-public manner, and there is good cause why it should not be part of the public
       record of this case.


       2.    DEFINITIONS
             2.1    Action: [0&)02 $*5[  $QDWROLH 6WDWL HW DO Y 6SDFH
       ([SORUDWLRQ 7HFKQRORJLHV &RUS]. [*Option: consolidated or related actions.]
             2.2    Challenging Party: a Party or Non-Party that challenges the designation
       of information or items under this Order.
             2.3     “CONFIDENTIAL” Information or Items: information (regardless of
       how it is generated, stored or maintained) or tangible things that qualify for
       protection under Federal Rule of Civil Procedure 26(c), and as specified above in
       the Good Cause Statement.
             2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
       their support staff).
             2.5     Designating Party: a Party or Non-Party that designates information or
       items that it produces in disclosures or in responses to discovery as
       “CONFIDENTIAL.”
             2.6     Disclosure or Discovery Material: all items or information, regardless
       of the medium or manner in which it is generated, stored, or maintained (including,
       among other things, testimony, transcripts, and tangible things), that are produced or
       generated in disclosures or responses to discovery in this matter.
             2.7     Expert: a person with specialized knowledge or experience in a matter
       pertinent to the litigation who has been retained by a Party or its counsel to serve as
       an expert witness or as a consultant in this Action.
             2.8     House Counsel: attorneys who are employees of a party to this Action.
       House Counsel does not include Outside Counsel of Record or any other outside
       counsel.
                                                   3
Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 4 of 15 Page ID #:666




             2.9    Non-Party: any natural person, partnership, corporation, association, or
       other legal entity not named as a Party to this action.
             2.10 Outside Counsel of Record: attorneys who are not employees of a
       party to this Action but are retained to represent or advise a party to this Action and
       have appeared in this Action on behalf of that party or are affiliated with a law firm
       which has appeared on behalf of that party, and includes support staff.
             2.11 Party: any party to this Action, including all of its officers, directors,
       employees, consultants, retained experts, and Outside Counsel of Record (and their
       support staffs).
             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
       Discovery Material in this Action.
             2.13 Professional Vendors:         persons or entities that provide litigation
       support services (e.g., photocopying, videotaping, translating, preparing exhibits or
       demonstrations, and organizing, storing, or retrieving data in any form or medium)
       and their employees and subcontractors.
             2.14 Protected Material:       any Disclosure or Discovery Material that is
       designated as “CONFIDENTIAL.”
             2.15 Receiving Party:        a Party that receives Disclosure or Discovery
       Material from a Producing Party.


       3.    SCOPE
             The protections conferred by this Stipulation and Order cover not only
       Protected Material (as defined above), but also (1) any information copied or
       extracted from Protected Material; (2) all copies, excerpts, summaries, or
       compilations of Protected Material; and (3) any testimony, conversations, or
       presentations by Parties or their Counsel that might reveal Protected Material.
             Any use of Protected Material at trial shall be governed by the orders of the
       trial judge. This Order does not govern the use of Protected Material at trial.
                                                  4
Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 5 of 15 Page ID #:667




       4.    DURATION


             [ALTERNATIVE POSSIBLE PARAGRAPH] Even after final disposition of
       this litigation, the confidentiality obligations imposed by this Order shall remain in
       effect until a Designating Party agrees otherwise in writing or a court order
       otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal
       of all claims and defenses in this Action, with or without prejudice; and (2) final
       judgment herein after the completion and exhaustion of all appeals, rehearings,
       remands, trials, or reviews of this Action, including the time limits for filing any
       motions or applications for extension of time pursuant to applicable law.




       5.    DESIGNATING PROTECTED MATERIAL
             5.1   Exercise of Restraint and Care in Designating Material for Protection.
       Each Party or Non-Party that designates information or items for protection under
       this Order must take care to limit any such designation to specific material that
       qualifies under the appropriate standards. The Designating Party must designate for
       protection only those parts of material, documents, items, or oral or written
       communications that qualify so that other portions of the material, documents,
                                                5
Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 6 of 15 Page ID #:668




       items, or communications for which protection is not warranted are not swept
       unjustifiably within the ambit of this Order.
             Mass, indiscriminate, or routinized designations are prohibited. Designations
       that are shown to be clearly unjustified or that have been made for an improper
       purpose (e.g., to unnecessarily encumber the case development process or to impose
       unnecessary expenses and burdens on other parties) may expose the Designating
       Party to sanctions.
             If it comes to a Designating Party’s attention that information or items that it
       designated for protection do not qualify for protection, that Designating Party must
       promptly notify all other Parties that it is withdrawing the inapplicable designation.
             5.2         Manner and Timing of Designations. Except as otherwise provided in
       this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
       stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
       under this Order must be clearly so designated before the material is disclosed or
       produced.
             Designation in conformity with this Order requires:
                   (a)     for information in documentary form (e.g., paper or electronic
       documents, but excluding transcripts of depositions or other pretrial or trial
       proceedings), that the Producing Party affix at a minimum, the legend
       “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
       contains protected material. If only a portion or portions of the material on a page
       qualifies for protection, the Producing Party also must clearly identify the protected
       portion(s) (e.g., by making appropriate markings in the margins).
             A Party or Non-Party that makes original documents available for inspection
       need not designate them for protection until after the inspecting Party has indicated
       which documents it would like copied and produced. During the inspection and
       before the designation, all of the material made available for inspection shall be
       deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                   6
Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 7 of 15 Page ID #:669




       documents it wants copied and produced, the Producing Party must determine which
       documents, or portions thereof, qualify for protection under this Order. Then, before
       producing the specified documents, the Producing Party must affix the
       “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
       portion or portions of the material on a page qualifies for protection, the Producing
       Party also must clearly identify the protected portion(s) (e.g., by making appropriate
       markings in the margins).
                   (b) for testimony given in depositions that the Designating Party identify
       the Disclosure or Discovery Material on the record, before the close of the
       deposition all protected testimony.
                   (c) for information produced in some form other than documentary and
       for any other tangible items, that the Producing Party affix in a prominent place on
       the exterior of the container or containers in which the information is stored the
       legend “CONFIDENTIAL.” If only a portion or portions of the information
       warrants protection, the Producing Party, to the extent practicable, shall identify the
       protected portion(s).
             5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
       failure to designate qualified information or items does not, standing alone, waive
       the Designating Party’s right to secure protection under this Order for such material.
       Upon timely correction of a designation, the Receiving Party must make reasonable
       efforts to assure that the material is treated in accordance with the provisions of this
       Order.


       6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
             6.1      Timing of Challenges.     Any Party or Non-Party may challenge a
       designation of confidentiality at any time that is consistent with the Court’s
       Scheduling Order.
             6.2      Meet and Confer. The Challenging Party shall initiate the dispute
                                                  7
Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 8 of 15 Page ID #:670




       resolution process under Local Rule 37.1 et seq.
             6.3     The burden of persuasion in any such challenge proceeding shall be on
       the Designating Party. Frivolous challenges, and those made for an improper
       purpose (e.g., to harass or impose unnecessary expenses and burdens on other
       parties) may expose the Challenging Party to sanctions. Unless the Designating
       Party has waived or withdrawn the confidentiality designation, all parties shall
       continue to afford the material in question the level of protection to which it is
       entitled under the Producing Party’s designation until the Court rules on the
       challenge.


       7.    ACCESS TO AND USE OF PROTECTED MATERIAL
             7.1     Basic Principles. A Receiving Party may use Protected Material that is
       disclosed or produced by another Party or by a Non-Party in connection with this
       Action only for prosecuting, defending, or attempting to settle this Action. Such
       Protected Material may be disclosed only to the categories of persons and under the
       conditions described in this Order. When the Action has been terminated, a
       Receiving Party must comply with the provisions of section 13 below (FINAL
       DISPOSITION).
             Protected Material must be stored and maintained by a Receiving Party at a
       location and in a secure manner that ensures that access is limited to the persons
       authorized under this Order.
             7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
       otherwise ordered by the court or permitted in writing by the Designating Party, a
       Receiving      Party   may     disclose   any   information   or   item   designated
       “CONFIDENTIAL” only to:
                   (a) the Receiving Party’s Outside Counsel of Record in this Action, as
       well as employees of said Outside Counsel of Record to whom it is reasonably
       necessary to disclose the information for this Action;
                                                  8
Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 9 of 15 Page ID #:671




                (b) the officers, directors, and employees (including House Counsel) of
       the Receiving Party to whom disclosure is reasonably necessary for this Action;
                (c) Experts (as defined in this Order) of the Receiving Party to whom
       disclosure is reasonably necessary for this Action and who have signed the
       “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                (d) the court and its personnel;
                (e) court reporters and their staff;
                (f) professional jury or trial consultants, mock jurors, and Professional
       Vendors to whom disclosure is reasonably necessary for this Action and who have
       signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                (g) the author or recipient of a document containing the information or a
       custodian or other person who otherwise possessed or knew the information;
                (h) during their depositions, witnesses ,and attorneys for witnesses, in the
       Action to whom disclosure is reasonably necessary provided: (1) the deposing party
       requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
       not be permitted to keep any confidential information unless they sign the
       “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
       agreed by the Designating Party or ordered by the court. Pages of transcribed
       deposition testimony or exhibits to depositions that reveal Protected Material may
       be separately bound by the court reporter and may not be disclosed to anyone except
       as permitted under this Stipulated Protective Order; and
                (i) any mediator or settlement officer, and their supporting personnel,
       mutually agreed upon by any of the parties engaged in settlement discussions.


       8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
       IN OTHER LITIGATION
             If a Party is served with a subpoena or a court order issued in other litigation
       that compels disclosure of any information or items designated in this Action as
                                                   9
Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 10 of 15 Page ID #:672




       “CONFIDENTIAL,” that Party must:
                 (a) promptly notify in writing the Designating Party. Such notification
       shall include a copy of the subpoena or court order;
                 (b) promptly notify in writing the party who caused the subpoena or order
       to issue in the other litigation that some or all of the material covered by the
       subpoena or order is subject to this Protective Order. Such notification shall include
       a copy of this Stipulated Protective Order; and
                 (c)   cooperate with respect to all reasonable procedures sought to be
       pursued by the Designating Party whose Protected Material may be affected.
             If the Designating Party timely seeks a protective order, the Party served with
       the subpoena or court order shall not produce any information designated in this
       action as “CONFIDENTIAL” before a determination by the court from which the
       subpoena or order issued, unless the Party has obtained the Designating Party’s
       permission. The Designating Party shall bear the burden and expense of seeking
       protection in that court of its confidential material and nothing in these provisions
       should be construed as authorizing or encouraging a Receiving Party in this Action
       to disobey a lawful directive from another court.


       9.    A    NON-PARTY’S        PROTECTED           MATERIAL     SOUGHT       TO    BE
       PRODUCED IN THIS LITIGATION
                 (a) The terms of this Order are applicable to information produced by a
       Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
       produced by Non-Parties in connection with this litigation is protected by the
       remedies and relief provided by this Order. Nothing in these provisions should be
       construed as prohibiting a Non-Party from seeking additional protections.
                 (b) In the event that a Party is required, by a valid discovery request, to
       produce a Non-Party’s confidential information in its possession, and the Party is
       subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                10
Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 11 of 15 Page ID #:673




       confidential information, then the Party shall:
                    (1) promptly notify in writing the Requesting Party and the Non-Party
       that some or all of the information requested is subject to a confidentiality
       agreement with a Non-Party;
                    (2) promptly provide the Non-Party with a copy of the Stipulated
       Protective Order in this Action, the relevant discovery request(s), and a reasonably
       specific description of the information requested; and
                    (3) make the information requested available for inspection by the
       Non-Party, if requested.
                (c) If the Non-Party fails to seek a protective order from this court within
       14 days of receiving the notice and accompanying information, the Receiving Party
       may produce the Non-Party’s confidential information responsive to the discovery
       request. If the Non-Party timely seeks a protective order, the Receiving Party shall
       not produce any information in its possession or control that is subject to the
       confidentiality agreement with the Non-Party before a determination by the court.
       Absent a court order to the contrary, the Non-Party shall bear the burden and
       expense of seeking protection in this court of its Protected Material.


       10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
       Protected Material to any person or in any circumstance not authorized under this
       Stipulated Protective Order, the Receiving Party must immediately (a) notify in
       writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
       to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
       persons to whom unauthorized disclosures were made of all the terms of this Order,
       and (d) request such person or persons to execute the “Acknowledgment and
       Agreement to Be Bound” that is attached hereto as Exhibit A.
       \\
                                                 11
Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 12 of 15 Page ID #:674




       11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
       PROTECTED MATERIAL
             When a Producing Party gives notice to Receiving Parties that certain
       inadvertently produced material is subject to a claim of privilege or other protection,
       the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
       Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
       may be established in an e-discovery order that provides for production without
       prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
       as the parties reach an agreement on the effect of disclosure of a communication or
       information covered by the attorney-client privilege or work product protection, the
       parties may incorporate their agreement in the stipulated protective order submitted
       to the court.


       12.   MISCELLANEOUS
             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
       person to seek its modification by the Court in the future.
             12.2 Right to Assert Other Objections. By stipulating to the entry of this
       Protective Order no Party waives any right it otherwise would have to object to
       disclosing or producing any information or item on any ground not addressed in this
       Stipulated Protective Order. Similarly, no Party waives any right to object on any
       ground to use in evidence of any of the material covered by this Protective Order.
             12.3 Filing Protected Material. A Party that seeks to file under seal any
       Protected Material must comply with Civil Local Rule 79-5. Protected Material may
       only be filed under seal pursuant to a court order authorizing the sealing of the
       specific Protected Material at issue. If a Party's request to file Protected Material
       under seal is denied by the court, then the Receiving Party may file the information
       in the public record unless otherwise instructed by the court.


                                                 12
Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 13 of 15 Page ID #:675




       13.   FINAL DISPOSITION
             After the final disposition of this Action, as defined in paragraph 4, within 60
       days of a written request by the Designating Party, each Receiving Party must return
       all Protected Material to the Producing Party or destroy such material. As used in
       this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
       summaries, and any other format reproducing or capturing any of the Protected
       Material. Whether the Protected Material is returned or destroyed, the Receiving
       Party must submit a written certification to the Producing Party (and, if not the same
       person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
       (by category, where appropriate) all the Protected Material that was returned or
       destroyed and (2)affirms that the Receiving Party has not retained any copies,
       abstracts, compilations, summaries or any other format reproducing or capturing any
       of the Protected Material. Notwithstanding this provision, Counsel are entitled to
       retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
       transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
       reports, attorney work product, and consultant and expert work product, even if such
       materials contain Protected Material. Any such archival copies that contain or
       constitute Protected Material remain subject to this Protective Order as set forth in
       Section 4 (DURATION).
       \\
       \\
       \\
       \\
       \\
       \\
       \\
       \\


                                                 13
Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 14 of 15 Page ID #:676
Case 2:20-mc-00023-FMO-AGR Document 30 Filed 09/08/20 Page 15 of 15 Page ID #:677




                                            EXHIBIT A
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND


       I,   _____________________________              [print   or   type   full   name],    of
       _________________ [print or type full address], declare under penalty of perjury
       that I have read in its entirety and understand the Stipulated Protective Order that
       was issued by the United States District Court for the Central District of California
       on [date] in the case of ___________ [insert formal name of the case and the
       number and initials assigned to it by the court]. I agree to comply with and to be
       bound by all the terms of this Stipulated Protective Order and I understand and
       acknowledge that failure to so comply could expose me to sanctions and punishment
       in the nature of contempt. I solemnly promise that I will not disclose in any manner
       any information or item that is subject to this Stipulated Protective Order to any
       person or entity except in strict compliance with the provisions of this Order.
       I further agree to submit to the jurisdiction of the United States District Court for the
       Central District of California for the purpose of enforcing the terms of this
       Stipulated Protective Order, even if such enforcement proceedings occur after
       termination of this action. I hereby appoint __________________________ [print
       or type full name] of _______________________________________ [print or type
       full address and telephone number] as my California agent for service of process in
       connection with this action or any proceedings related to enforcement of this
       Stipulated Protective Order.
       Date: ______________________________________
       City and State where sworn and signed: _________________________________


       Printed name: _______________________________


       Signature: __________________________________
                                                  15
